Exhibit 10.14

PERSONAL AND CONFIDENTIAL

August 13, 2012

Mr. Juergen Stark

8324 Santaluz Pointe

San Diego, California

92127

Dear Juergen,

Voyetra Turtle Beach, Inc. (“VTB”) is pleased to offer you a position with VTB
as its Chief Executive Officer. The effective start date of your employment is
September 4, 2012 (the “Effective Date”). You will report directly to the Board
of Directors of VTB (the “Board”) and perform such duties consistent with your
title as may, from time to time, be determined and assigned by the Board or any
of its designees. Additionally, you will be appointed to serve on the Board
during your tenure at VTB. As discussed, you will be leading an effort to
relocate the Company’s headquarters to the San Diego, Los Angeles, or San
Francisco area with a goal to have that substantially completed by June 2013.

Your annual base salary will be $500,000.00 and you will be eligible to
participate in VTB’s bonus plan with a target bonus of $300,000.00, provided,
that if you remain employed with VTB through December 31, 2012, your bonus for
2012 shall be no less than $97,808 and shall be paid to you no later than
March 15, 2013. The bonus targets for each fiscal year (or portion thereof) will
be based on mutually agreed upon performance goals, currently contemplated to be
comprised of EBITDA and other management objectives. You will be eligible to
participate in the medical, prescription drug, dental, long-term disability,
life insurance and retirement plans that VTB sponsors for the benefit of its
employees, on the same terms as other VTB senior executives, all subject to the
terms and conditions of those plans as in effect from time to time, some of
which may require employee contribution. During the term of your employment, VTB
will reimburse you for any and all reasonable business expenses (including
travel and housing) incurred by you in the course of performing your duties,
subject to VTB’s requirements with respect to reporting and documentation of
such expenses. You will be entitled to two weeks of paid vacation during the
remainder of 2012 and four weeks in subsequent calendar years and you will
accrue sick days, all in accordance with VTB policy.

In terms of equity, you will be entitled to a stock option grant of VTB common
stock representing a 7% ownership interest (as of the Effective Date) on a fully
diluted basis with an exercise price equal to the grant date fair market value
of the common stock (anticipated to be approximately $2.13/share as of the
Effective Date). Such options will vest 25% on the first anniversary of the
Effective Date, with the remainder vesting ratably each month over the following
three year period (subject to accelerated vesting as provided in the Grant
Agreement (as defined below)) and will be subject to the terms and conditions
set forth under the 2011 VTB Equity Incentive Plan and your grant agreement
thereunder which grant agreement, subject to the terms of this agreement, shall
be substantially in the form attached hereto as Exhibit A (the “Grant
Agreement”).

Your employment with VTB will be on an “at-will” basis and either you or VTB may
terminate your employment at any time with or without cause or notice. However,
in the event that your employment is terminated by VTB without “cause” or by you
for “good reason”, in either case, (i) on or prior to the first anniversary of
the Effective Date and/or following an Approved Sale, you will be entitled
(A) to continue to receive your then-current base salary and to receive VTB-paid
healthcare continuation benefits for you and your dependents at the levels in
effect immediately prior to such termination (it being understood that if such
benefits cannot be provided directly by the Company because they are prohibited
by law or would

LOGO [g718818cm13.jpg]

 

result in the imposition of tax penalties, then the Company shall pay the cash
value of the premiums to you as and when they would otherwise have been paid to
the plans for purposes of procuring your own health insurance) (in any event,
such healthcare benefits or payments, the “Continuation Benefits”), in each
case, for a period of one year following the effective date of such termination,
except that if the termination occurs following an Approved Sale, the salary
payments shall be paid as a single lump sum on the First Payroll Date (as
defined below), (B) to payment on the First Payroll Date of a pro rata bonus
equal to your target bonus (as may be increased in the future) multiplied by a
fraction, the numerator of which equals the number of days you are employed by
VTB in the calendar year through the date of termination and the denominator of
which equals 365 (a “Pro-Rated Bonus”), and (ii) after the first anniversary of
the Effective Date (and not following an Approved Sale), you will be entitled
(A) to continue to receive your then-current base salary and to receive
Continuation Benefits, in each case, for a period of six months following the
effective date of such termination, and (B) to payment on the First Payroll Date
of a Pro-Rated Bonus. In addition, upon your termination by VTB without “cause”
or by you for “good reason”, in either case, on or prior to the first
anniversary of the Effective Date, you will vest in a pro-rata portion of the
stock options that would have vested on the first anniversary of the Effective
Date (had you remained employed), determined by multiplying such number of stock
options by a fraction, the numerator of which equals the number of days from the
Effective Date through the date of such termination and the denominator of which
equals 365. The receipt of such severance benefits shall be conditioned upon
your execution and non-revocation of a release of claims in the form attached
hereto as Exhibit B, as well as your continued compliance with the covenants set
forth in the VTB employee restrictive covenant agreement executed concurrently
herewith (the “Employee Agreement”) and, notwithstanding anything herein to the
contrary, no cash severance payments shall be paid to you prior to VTB’s first
regularly scheduled payroll date occurring 30 days or more after your date of
termination (such date, the “First Payroll Date”), and any amounts otherwise
payable prior to the First Payroll Date shall instead be paid on the First
Payroll Date. For the purposes of this letter, “Approved Sale” shall have the
meaning set forth in the Stockholders Agreement, dated January 7, 2011, by and
among VTB Holdings, Inc. and certain of its stockholders.

For purposes of this letter, “cause” shall mean (a) your conviction of or plea
of guilty or nolo contendere to a felony; (b) your commission of fraud,
misappropriation or embezzlement; (c) your material breach of the terms of this
offer or the Employee Agreement; (d) your willful misconduct or gross neglect in
performance of your duties; or (e) your willful failure or refusal to carry out
material responsibilities consistent with your title that are reasonably
assigned to you by the Board, in the case of sections (c), (d) and (e) above,
after written notice thereof and your failure to cure such action or inaction
(which is capable of cure) within 30 days thereafter and “good reason” shall
mean (i) a material diminution, without your consent, in your title, duties or
responsibilities as in effect immediately before such diminution, (ii) a
material breach of by VTB of this or any other written agreement between you and
VTB, including without limitation, a failure by VTB to relocate its headquarters
as discussed above, (iii) a material reduction in your base salary or target
bonus opportunity by VTB, in any case, after written notice to VTB thereof and
VTB’s failure to remedy such diminution, breach or reduction within 30 days
thereafter, provided that you actually terminate employment within 60 days after
the expiration of such cure period.

In addition, VTB will promptly reimburse you for your legal and due diligence
costs actually incurred in connection with the negotiation and drafting of this
agreement (and any ancillary agreements contemplated hereby), not to exceed
$10,000. As a VTB employee, you will be expected to abide by VTB’s published
rules and regulations generally applicable to other VTB senior executives and to
sign and comply with the Employee Agreement. By executing this letter, you
represent that you will not be prevented from performing any of your duties for
VTB as a result of any agreement with or other contractual or statutory
obligation to (including, without limitation, any non-competition, proprietary
information or confidentiality agreement) any prior employer and there is no
criminal or fraudulent conduct in your past. As required by law, this offer is
subject to satisfactory proof of your right to work in the United States.

 

 

100 Summit Lake Drive Ste 100, Valhalla, NY 10595    Tel: 914.345.2255    Fax:
914.345.2266    www.turtlebeach.com

 

LOGO [g718818cm13.jpg]

 

We are thrilled about the opportunity to work with you and have you as part of
our team. If you have any questions regarding this offer, please call me. If
this offer is acceptable, please countersign and date this letter and return the
original to me.

 

Sincerely, /s/ Ron Doornink Ron Doornink Executive Chairman, Voyetra Turtle
Beach, Inc.

I have read and understand the terms of this employment offer and I accept this
offer as presented:

 

/s/ Juergen Stark     8/13/2012 Juergen Stark     Date

 

 

100 Summit Lake Drive Ste 100, Valhalla, NY 10595    Tel: 914.345.2255    Fax:
914.345.2266    www.turtlebeach.com

 

Voyetra Turtle Beach, Inc. Proprietary Information and Employment Agreement

I, Juergen Stark, (hereinafter “Employee”), residing at 8324 Santaluz Pointe,
San Diego, California 92127 recognize that Voyetra Turtle Beach, Inc.
(hereinafter “VTB”) is engaged in a continuous program of research, development,
production, and distribution of computer products, and that it is part of my
responsibility as an employee to assist VTB in such endeavors.

In consideration of my employment by VTB (hereinafter “Employment”). I agree to
the terms and conditions in this Agreement. I understand that the faithful
observance of this Agreement is, and shall remain, a condition of Employment.

The capitalized terms in this Agreement shall have the following meanings:

 

1.1 “Confidential Information” means any of VTB’s proprietary information and
trade secrets, including but not limited to, methods of doing business, data,
know-how, research, product plans, products, services, software, developments,
inventions, processes, formulas, technology, designs, drawings, marketing, lists
of actual or potential customers or suppliers, financial or other business
information disclosed to me, either directly or indirectly in writing, orally or
by drawings or observation of parts or equipment. Confidential Information shall
not include (a.) information disclosed publicly in published materials; (b.)
information generally known in the industry; or (c.) information that has become
publicly known and made publicly available through no wrongful act on behalf of
myself or others who were under confidentiality obligations as to the item or
items involved.

 

1.2 “Work Product” means all items created or made, discoveries, concepts, ideas
and fixed expressions thereof, whether or not patent-able or register-able under
copyright or other statutes, including but not limited to software, source and
object code, hardware, technology, products, machines, programs, process
developments, formulae, methods, techniques, know-how, data and improvements,
which: (a.) I make or conceive or reduce to practice or learn alone or jointly
with others who are retained, employed or acting on behalf of VTB; (b.) occur
during the period of, as a consequence of, or in connection with Employment;
(c.) result from tasks assigned to me by VTB; or (d.) result from use of
property, premises or facilities owned, leased or contracted for by VTB. This
paragraph shall not apply to any development, which meets all of the following
three conditions: (1.) I do the work entirely by myself without use of VTB’s
facilities, property, resources or Confidential Information, (2.) I do the work
entirely on my own time, and (3.) the development does not relate in any way to
VTB’s current, previous or planned business or research.

2. Project Maintenance

 

2.1 I agree to disclose promptly to VTB or its authorized agent all Information
regarding Work Products as soon as is possible. I agree to maintain thorough
documentation of all Work Products and of any projects that I undertake as part
of Employment so that any knowledgeable person with qualifications similar to
mine will be capable of understanding or continuing such projects with
reasonably minimal effort. After termination of Employment, I agree to make
myself reasonably available to assist VTB in completing or maintaining projects
I was involved in during Employment. My compensation for providing such
assistance will be equal to the higher of my equivalent hourly wage at the time
of termination of Employment with VTB or my equivalent hourly wage at my current
employment.

3. Confidentiality and Conflicting Obligations

 

3.1 I represent to VTB that I am free to enter into Employment with VTB and I
have no interest, obligation or agreement, written or oral, which is
inconsistent with or conflicts with this Agreement or any other agreement I have
entered into with VTB, or which would prevent, limit or impair my performance of
any part of this Agreement or any other agreement I have entered into with VTB.
I agree to notify VTB immediately if any such interest or obligation arises. I
represent to VTB that the accuracy of the statements I have made in my resume
and in my Employment application are true and complete and I understand that any
false or incomplete statements in my resume or Employment applications will be
grounds for immediate discharge.

 

3.2 It is VTB’s policy to respect trade secrets of others. This applies
especially to knowledge employees may have of trade secrets of a former
employer. I understand that it is VTB’s policy to refuse to receive or consider
any trade secret information (i.e. non-disclosed ideas, inventions, patent
applications, etc.) submitted from companies or person outside or VTB without
the prior written approval of the Chief Executive Officer of VTB . I represent
to VTB that my performance of the terms in this Agreement do not and will not
breach any agreement to keep in confidence proprietary information of a third
party. During Employment, I agree not to improperly use or disclose any
confidential information of any former or concurrent employer or of any other
person or entity and I further agree to not bring onto VTB’s premises any
confidential information belonging to any such employer, person or entity unless
consented to in writing by such employer, person or entity. I will not give any
person at VTB any information is a trade secret of a former employer or any
other third party. If I have signed a confidentially or non-competition
agreement that might affect Employment with VTB, I will immediately inform my
supervisor.

 

3.3 I recognize that VTB has received and in the future may receive confidential
or proprietary information from third parties (such as, but not limited to,
software programs provided under license and unannounced hardware under
development) subject to a duty on VTB’s part to maintain the confidentially of
such information and to use it only for certain limited purposes. I agree to
hold all such confidential and proprietary information in the strictest
confidence and not to disclose it to any person, firm or entity or use it except
as necessary in carrying out my work for VTB consistent with VTB’s agreement
with such third party. I agree to comply with VTB’s policies and procedures with
respect to such information and at no time during or after Employment will I
breach any such obligation of confidentiality that VTB has with third parties.

 

3.4 At all times during and subsequent to Employment. I agree to keep in
strictest confidence and trust VTB’s Confidential Information. I understand that
my obligations regarding Confidential Information are as follows: (a.) Not to
disclose Confidential Information to persons outside of VTB in conversations
with visitors, suppliers, family, or anyone else; (b.) Not to use Confidential
Information for my own benefit or for the profit or benefit of persons outside
of VTB; (c.) To disclose this information to other VTB employees only on a “need
to know” basis and then only to employees who have been informed that the
information is Confidential Information: and (d.) To place appropriate
Confidential Information notices on all materials and in all software files
prepared by me that contain Confidential Information. Notwithstanding the
foregoing, the Employee may disclose Confidential Information in accordance with
judicial or other government order, provided that the Employee gives VTB prompt
notice upon learning of such order in order to permit VTB to seek an appropriate
protective order.

 

3.5

I understand and agree that a person leaving the employ of VTB has an obligation
to protect VTB’s Confidential Information until the information becomes publicly
available or until VTB no longer considers it trade secret or proprietary. I
understand that after termination of Employment, all correspondence, printed
matter, software files and programs, documents, or records of any kind are all
property of VTB and must remain at VTB’s premises. Of course, skills and general
knowledge acquired or improved on the job are personal assets of the employee.

3.6 I understand that it is VTB’s policy that software licensed by VTB may not
be duplicated or used in any manner inconsistent with VTB’s rights and vendor’s
rights as spelled out in licensing agreements. When VTB licenses to others any
software products that contain computer code supplied by other companies, if I
am involved in the development of such code, I will be sure that VTB has a valid
license that authorizes our use and distribution of the code.

 

3.7 I understand and agree that I will notify VTB immediately upon discovery of
any unauthorized sale, distribution, disclosure, publication or other
unauthorized use of Confidential Information and/or materials and will cooperate
with VTB in every reasonable way to assist in regaining possession of the
Confidential Information and/or materials and to prevent the further
unauthorized use or disclosure of such Confidential Information and/or
materials.

4. Disclosure and Assignment of Work Product

 

4.1 I hereby assign to VTB any rights I now have or may hereafter acquire in
VTB’s Confidential Information. Upon termination of Employment, for whatever
reason, I will promptly surrender to VTB all copies, in whatever form, of VTB’s
Confidential Information in my possession, custody or control, and I will not
take with me any Confidential Information embodied in a tangible medium of
expression.

 

4.2 I agree and understand that my Work Products are works made for hire and
shall be the sole property of VTB and its assigns. As such, I hereby assign to
VTB any and all intellectual property rights I now have or may hereafter acquire
in such Work Products and irrevocably relinquish for the benefit of VTB and its
assigns any moral rights in my Wok Products. During Employment, I shall promptly
and fully disclose to VTB the existence of any Work Products generated,
conceived or learned by me, either alone or jointly with others.

 

4.3 It any of my Work Products may not, by operation of law, be considered work
made for hire by me for VTB, or if ownership of all right, title, and interest
of the intellectual property rights therein shall not otherwise vest exclusively
in VTB, I agree to assign, without further consideration, the ownership of all
Trade Secrets, U.S. and international copyrights, patent-able inventions, and
other intellectual property rights therein to VTB, its successors, and assigns.
I agree to perform, upon the reasonable request of VTB, during or after
Employment, such further acts as may be necessary or desirable to transfer,
perfect, and defend VTB’s ownership of my Work Products.

 

4.4 During and subsequent to Employment, I agree to assist VTB, at VTB’s
expense, in obtaining any Protections relating my Work Products, whereby
“Protections” means methods of protecting intellectual property and collectively
includes as a matter of example: patents, copyrights, trademarks, and trade
secrets. To that end, I will furnish to VTB, upon its request and at its
expense, all written assignments, transfers, affidavits, certifications and
other documents VTB may request in order to confirm the fact of VTB’s ownership
of any of its property and I will execute all documents for use in applying for
and obtaining such Protections as VTB may reasonably request, together with any
assignments thereof to VTB or persons designated by it. I agree to assist VTB in
obtaining and enforcing Protections relating to my Work Products beyond the
termination of Employment if VTB compensates me for time actually spent by me at
VTB’s request on such assistance. My compensation for providing such assistance
will be equal to the higher of my equivalent hourly wage at the time of
termination of Employment with VTB or my equivalent hourly wage at my current
employment.

5. Prohibition Against Unfair Business Practices

 

5.1 During Employment I will refrain from engaging in any action that would
reasonably be expected to be harmful to VTB and I shall responsibly promote and
support VTB’s business activities to prevent VTB from suffering injury or
hardship, if it can reasonably be avoided.

 

5.2 During Employment, and for a period of one (1) year following termination of
Employment, I shall not, either directly or indirectly, (a.) use Confidential
Information for any purpose (other than the proper performance of employment
duties), including to design, develop, produce, promote or sell products or
services competitive with those of VTB; or (b.) solicit or accept business from
any of VTB’s customers for products or services competitive with those of VTB.
Should any court of law subsequently determine that I have violated this
section, I agree that I will not engage in the foregoing activities for one year
following that judicial determination.

 

5.3 During Employment and for a period of one (1) year subsequent to termination
of Employment, I will not, directly or indirectly, solicit for hire or cause to
be solicited for hire by others, or otherwise induce any person employed by VTB
or a VTB subsidiary to terminate his or her employment or contract with VTB or a
VTB subsidiary.

 

5.4 I understand that as an employee of VTB I should avoid outside activity that
may raise an actual or potential conflict with my job responsibilities at VTB. I
acknowledge that, where reasonably identifiable and avoidable, even the
appearance of a conflict with my employment duties should be avoided.

 

5.5 I understand that as an employee of VTB, I may not solicit a gift from any
company or persons with whom VTB does business and that any gift is
inappropriate if the value of the gift is intended to influence VTB’s business
decisions. I understand that as an employee of VTB I may not give a gift of
value that i s calculated to influence a business decision.

6. Return of Materials

 

6.1 I understand that during Employment, I may have access to software,
hardware, documentation, equipment, tools, materials, and supplies belonging to
VTB and other items either licensed or owned by VTB and I agree not to remove
such items from VTB’s premises except as required by the proper performance of
my employment duties.

 

6.2 Upon VTB’s request or upon the termination of Employment, I agree to return
to VTB and leave at its disposal all memoranda, notes, records, drawings,
manuals, computer programs, documentation, diskettes, computer tapes, and other
documents or media pertaining to VTB’s business activities or my specific duties
at VTB, including all copies of such materials in my possession. I will also
return to VTB and leave at its disposal all materials containing any
Confidential Information. I will not keep any copies of such materials. This
section shall apply to all materials made or compiled by me, as well as to all
materials furnished to me by anyone else in connection with Employment.

7. General Terms and Conditions

 

7.1 I agree that because of the nature of VTB’s business, the restrictions
contained in this Agreement are reasonable and necessary in order to protect the
legitimate interests of VTB.

 

  Page 5   Confidential Information

7.2 I understand that in the event that any term, clause or provision of this
Agreement shall be construed to be or adjudged invalid, void or unenforceable,
such term, clause or provision shall be construed as severed from this
Agreement, and the remaining terms, clauses and provisions shall remain in
effect.

 

7.3 I acknowledge that VTB’s waiver of any provision of this Agreement shall not
constitute a waiver of any succeeding breach of the same or other provision; nor
shall any delay or omission by VTB to exercise or avail itself of any right,
power or privilege that it has hereunder, operate as a waiver of any such right,
power or privilege.

 

7.4 I understand that if I violate any provision of this agreement relating to
Confidential Information, Work Product, non-solicitation, or my duty to
cooperate in matters relating to protection of intellectual property, VTB will
suffer immediate and irreparable injury. If I violate any of such provisions. I
agree that in addition to any other remedies that may apply, my strict
compliance with this Agreement should be ordered by a court of competent
jurisdiction, and VTB is therefore entitled to preliminary and final injunctive
relief to enforce this Agreement.

 

7.5 This Agreement may not be amended or altered except by a writing signed by
both parties.

 

7.6 This Agreement shall inure to the benefit of and be binding upon VTB, its
successors and assigns, and on me, my successors, assigns, heirs, executors,
administrators and legal representatives.

 

7.7 This Agreement shall be governed by, subject to and construed under the laws
of the State of California. In any action by VTB to enforce this Agreement, I
agree to submit to the jurisdiction and venue of any court of competent
jurisdiction in San Diego County in the State of California.

I HAVE READ THIS AGREEMENT, UNDERSTAND IT, AND AGREE TO ITS TERMS.

 

By:

 

 

Juergen Stark

   

LOGO [g718818g51f40.jpg]

   

8/13/2012

  Employee Printed Name     Employee Signature     Date

 

  Page 6   Confidential Information